Citation Nr: 0803589	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  06-09 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of the cost of unauthorized medical 
expenses provided at Peace River Regional Hospital (formerly 
Bon Secours-St. Joseph Hospital) on April 30, 2003.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from June 1980 to April 
1983.

The veteran was notified by a June 2003 letter from the VA 
Medical Center in Bay Pines, Florida that payment could not 
be made for services rendered to him at Peace River Regional 
Hospital on April 30, 2003.  He filed a timely appeal to the 
Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a 
laceration of the right costovertebral angle with chronic low 
back pain, evaluated as 40 percent disabling; left posterior 
disc protrusion, C6-7, evaluated as 30 percent disabling; and 
for residuals of a laceration of the right hand, evaluated as 
20 percent disabling.  The combined schedular evaluation is 
70 percent, and the veteran has been determined to be 
unemployable due to his service-connected disabilities, 
effective April 2000.

2.  The veteran received treatment at Peace River Regional 
Hospital on April 30, 2003 for a service-connected 
disability.

3.  The treatment was for a non-emergent condition.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred at Peace River Regional Hospital on 
April 30, 2003, have not been met.  38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, 
insufficiency in the timing or content of VCAA notice is 
harmless if the errors are not prejudicial to the claimant.  
Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) 
(VCAA notice errors are reviewed under a prejudicial error 
rule); see also Sanders, supra.

In this case, in December 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include pertinent 
private 
and VA medical records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  As such, there is no indication 
that there is any prejudice to the veteran by the order of 
the events in this case.  See Pelegrini, supra; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Sanders, supra; Conway, supra; Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
file, which includes: his multiple contentions, including at 
a hearing before the undersigned, and private and VA medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Initially, the Board notes that although the veteran asserts 
that he obtained VA authorization prior to receiving the 
medical services for which he is now seeking payment or 
reimbursement, there is no objective evidence to support this 
claim.  
38 U.S.C.A. § 1703 (West 2002); 38 C.F.R. §§ 17.52, 17.53, 
17.54 (2007).  The Board acknowledges the statement from 
L.R.G. to the effect that he was present 
in the hospital and heard the veteran inform a nurse that he 
had contacted the VA hospital and was instructed to go to the 
closest emergency room.  In the absence of evidence to 
confirm the authorization, this appeal must be decided in 
light of the requirements for reimbursement or payment for 
medical expenses incurred without prior authorization from 
VA.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

Under those criteria, VA may reimburse veterans entitled to 
hospital care or medical services for the reasonable value of 
such services that are provided by a non-VA facility if:

(1) such care or services were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health; and

(2) such care or services were rendered to a veteran in 
need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service-
connected disability, (C) for any disability of a 
veteran who has a total disability permanent in nature 
from a service- connected disability, or (D) for any 
illness, injury, or dental condition in the case of a 
veteran who (i) is a participant in a vocational 
rehabilitation program and (ii) is medically determined 
to have been in need of care or treatment to make 
possible such veteran's entrance into a course of 
training, or prevent interruption of a course of 
training, or hasten the return to a course of training 
which was interrupted because of such illness, injury, 
or dental condition; and

(3) Department or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, 
or practical.

38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  All three statutory 
requirements must be met before reimbursement can be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998); 
Malone v. Gober, 10 Vet. App. 539, 547 (1997).

With respect to whether or not an emergency existed, 38 
U.S.C.A. § 1728 and 38 C.F.R. § 17.120 do not provide a 
definition of when an emergency exists.  An emergency has 
been noted to be "a sudden, generally unexpected occurrence 
or set of circumstances demanding immediate action."  
Hennessey v. Brown, 7 Vet. App. 143, 147 (1994).

The veteran is seeking reimbursement for the cost of the 
medical treatment he received at Peace River Regional 
Hospital on April 30, 2003.  The veteran has been granted 
service connection for residuals of a laceration of the right 
costovertebral angle with chronic low back pain, evaluated as 
40 percent disabling; left posterior disc protrusion, C6-7, 
evaluated as 30 percent disabling; and for residuals of a 
laceration of the right hand, evaluated as 20 percent 
disabling.  The combined schedular evaluation is 70 percent, 
and the veteran has been determined to be unemployable due to 
his service-connected disabilities, effective April 2000.

The veteran argues that the treatment at a private facility 
was authorized by telephone.  In addition, he asserts that he 
was treated for a service-connected disability.  He points 
out that service connection is in effect for disc disease of 
the cervical spine, and that the symptoms of that disability 
are similar to those of a cardiac disorder.  He also notes 
that he had been seen at a VA facility earlier that month and 
was told that if he had similar symptoms, he should go to the 
nearest emergency room.  He claims that on the day of 
admission, his symptoms were more severe than they had been, 
so he went to the closest hospital.  

VA medical records disclose that the veteran was seen on 
April 22, 2003 for neck and chest pain.  He reported dull 
chest pain radiating to both shoulder joints, the jaw and 
precordial area while in the waiting area where he was to be 
seen that day for a dermatology appointment.  An 
electrocardiogram was done and showed no acute changes.  The 
assessment was atypical chest pain, likely related to 
cervical discogenic disease.  "Red flag" symptoms were 
discussed and he was to seek urgent care as necessary.  The 
veteran was seen again for neck pain three days later, but 
denied having chest pain.  

It is not disputed that the veteran was treated at Peace 
River Regional Hospital on April 30, 2003.  Clinical records 
from that visit show that he had a history of numbness and 
tingling for a week.  It was also noted that he had had some 
facial numbness for a week, and that there was tingling of 
his arms.  A history of C5 herniation and C7 nerve root 
problem was also reported.  The work-up included magnetic 
resonance imaging of the cervical spine, which was negative.  
The final impression was acute cervical strain.  

In June 2003, a VA physician determined that the treatment at 
the private hospital in April of that year had been for a 
non-emergent condition, and that a VA facility was available.  
Another VA physician concurred with this assessment in 
December 2005, and noted that there was no mention of any 
chest pain symptoms in the medical records from Peace River 
Regional Hospital.  

Upon consideration of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
The emergency room report noted the veteran's complaints 
concerned the cervical spine, and there was no indication 
that he thought he was having a heart attack.  No 
cardiovascular evaluation was undertaken.  Such findings are 
consistent with the June 2003 and December 2005 opinions of 
two VA physicians that the visit to the emergency room in 
April 2003 was for a non-emergent condition, and the Board 
agrees with that assessment.

For the reasons set forth above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
In short, entitlement to reimbursement for the cost of 
unauthorized private medical expenses incurred on April 30, 
2003, under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 is not 
warranted.


ORDER

Reimbursement or payment by the VA of the cost of treatment 
at Peace River Regional Hospital on April 30, 2003, is 
denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


